DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qualcomm (R1-1720685 as submitted by the applicant with IDS received on 08/21/2020).
Regarding claims 1 and 11, Qualcomm teaches a user equipment (UE) comprising: one or more non-transitory computer-readable media containing computer-executable instructions embodied therein; and at least one processor coupled to the one or more non-transitory computer-readable media, the at least one processor configured to execute the computer-executable instructions to: receive, from a base station (BS), a Radio Resource Control (RRC) configuration to configure a sequence that is selected from either a first sequence or a second sequence (“a plurality sets of beta_offset values can be configured by RRC signaling” in section 1); receive, from the BS, a downlink control information (DCI) message including an indicator (“indicated by DCI” in section 5); determine a value corresponding 
Regarding claims 2 and 12, Qualcomm teaches the configured sequence includes a plurality of beta offset indexes (“2 bits in the non-fallback DCI to indicate one out of 4 sets of Beta_offset values”, “table of Beta_offset values” in section 1).
Regarding claims 3 and 13, Qualcomm teaches the indicator indicates one of the plurality of beta offset indexes (“2 bits in the non-fallback DCI to indicate one out of 4 sets of Beta_offset values”, “table of Beta_offset values” in section 1).
Regarding claims 4 and 14, Qualcomm teaches the DCI message is a first DCI format or a second DCI format and the indicator in the first DCI format corresponds to the first sequence and the indicator in the second DCI format corresponds to the second sequence (“The number of sets of beta_offset values is to be down-selected between 2 or 4”, “Implying 1 or 2 bits in DCI respectively” in section 1).
Regarding claims 6 and 16, Qualcomm teaches the second DCI format has fewer bits than the first DCI format (“Implying 1 or 2 bits in DCI respectively” in section 1).
Regarding claims 7 and 17, Qualcomm teaches a length of the first sequence is different from a length of the second sequence (“Implying 1 or 2 bits in DCI respectively” in section 1).
Regarding claims 8 and 18, Qualcomm teaches the RRC configuration includes a first RRC parameter associated with the first sequence and a second RRC parameter associated with the second sequence (“a plurality sets of beta_offset values can be configured by RRC signaling” in section 1).
Regarding claims 9 and 19, Qualcomm teaches the UCI message is multiplexed in a physical uplink shared channel (PUSCH) transmission scheduled by the DCI message (“beta_offset is used to compute the amount of REs for each respective UCI on PUSCH similar to LTE” in section 1).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of Guo et al. (US Pub. 2020/0351867).
Regarding claims 5 and 15, Qualcomm teaches the limitations in claims 4 and 14 as shown above.  Qualcomm, however, does not teach the second DCI format is for scheduling an ultra-reliable and low-latency communications (URLLC) transmission.  Guo teaches the second DCI format is for scheduling an ultra-reliable and low-latency communications (URLLC) transmission (“compact DCI/URLLC DCI” in [0178]).  It would have been obvious to one skilled in the art to modify Qualcomm to have the second DCI format is for scheduling an ultra-reliable and low-latency communications (URLLC) transmission as taught by Guo in order to ensure high reliability of a URLLC service [0178]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414